DETAILED ACTION
The Amendment filed September 14, 2022 has been entered.  Claims 1-20 are pending.  Claims 16-19 were previously withdrawn from examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended claim 1 requires “wherein no enzymes are added to the fermentable medium.”  The present specification, as published, discloses the enzymatically hydrolyzed vegetable protein is derived by hydrolyzing at least a portion of starch in the source with an amylase enzyme or a proteolytic enzyme ([0022], [0059]).  The present specification also disclose that the enzymatically hydrolyzed vegetable protein is prepared by adding an enzyme preparation comprises of one or more proteolytic enzymes to a homogenized slurry of vegetable protein source, holding the enzyme-dosed mixture for 2-50 hours to reach a FAN of from about 110 to about 150 mg/ml and inactivating the enzymes by heating to an inactivation temperature for the enzymes or adjusting the pH to an inactivating pH for the enzymes ([0076]).  There is no disclosure that the inactivated enzyme is somehow removed from the enzymatically hydrolyzed vegetable protein preparation.  Here, the specification states that the enzymatically hydrolyzed vegetable protein is added to fermentable medium during the mash and the lautering steps, during the mash and the wort boiling steps or during the mash and whirlpool steps or during the mash and early fermentation steps ([0107]).  There is no support to indicate that no enzymes are added to the fermentable medium.  Note the broad use of the term “enzyme” includes activated and inactivated enzyme.

Claims  1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein no enzymes are added to the fermentable medium” renders the claim indefinite.  It is not clear how a preparation of enzymatically hydrolyzed vegetable protein added to the fermentable medium would not comprise some component of enzyme.  With respect to the prior art, any composition wherein enzyme is added prior to the fermentation would be considered to meet the limitations of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba Geigy (GB 1 442 401).
Regarding claims 1, 3, 7, and 10-15, Ciba-Geigy disclose a process for the production of beer comprising the steps of: (a) obtaining crushed unmalted grain; (b) combing the crushed unmalted grain (i.e. source of vegetable protein) with water at a temperature of 45ºC and a pH of 5.65; (c) mashing the unmalted grain and water combination by adding α-amylase, glucamylase, β-glucanase and protease under elevated temperatures and reacting for a period of time to obtain wort; and (d) pitching the wort with yeast to ferment and obtain beer (page 4/L4-64, claims 1 and 2).  Here, the enzyme is added prior to fermentation.  Here, an enzyme preparation is added prior to making a wort, i.e., fermentation medium.  
Ciba-Geigy disclose the unmalted grain which can be used in the process includes barley, rice, rice grits, maize (i.e. corn), maize (i.e. corn) grits, corn flakes and other raw materials that comprises starch and protein (page 2/L56-59).  
Here, Ciba-Geigy disclose the unmalted grain comprises protein and starch (page 1/L15-16).  Ciba-Geigy disclose the proteases degrade the protein into fragments (i.e. enzymatically hydrolyzed vegetable protein-page 2/L21-30) and as a result of the action of the α-amylase, saccharification of the starch occurs (i.e. fermentable extract, page 2/L40-49).   Therefore, in step (c) a protein hydrolysate and a fermentation medium are obtained and combined at the same time.  
While Ciba-Geigy disclose obtaining the protein hydrolysate and a fermentation medium in the same step, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).  It would have been obvious to the skilled artisan to have obtained and combined the protein hydrolysate and fermentation medium in the same step or separate steps, to ferment and obtain a fermented beverage, beer.
Regarding claim 2, Ciba-Geigy disclose all of the claim limitations as set forth above.  Ciba-Geigy does not disclose the inclusion of ammonium ions (page 4/L4-64/Example). 
Regarding claim 20, Ciba-Geigy disclose all of the claim limitations as set forth above.  Given Ciba-Geigy disclose a process of obtaining a fermented beverage, beer, identical to the method of claim 1, inherently the beer would exhibit the claimed foam stability.

Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba Geigy (GB 1 442 401) as applied to claim 1, and further in view of Mannheim et al. (Enzyme-Modified Proteins from Corn Gluten Meal: Preparation and Functional Properties” – JAOCS, Vol. 69, no. 12, December 1992, pp. 1163-1169) as evidenced by Feedinamics (Corn gluten meal, https://feedtables.com/content/corn-gluten-meal, downloaded 22 February 2021).  
Regarding claims 4-6, 8 and 9, Ciba-Geigy disclose all of the claim limitations as set forth above.  While Ciba-Geigy disclose the use of corn, as an unmalted grain, in a crushed form (i.e. meal), the reference is silent with respect to corn gluten meal.
Mannheim et al. disclose corn gluten meal is a byproduct of the corn processing industry (p. 1163/Introduction).  Mannheim et al. corn gluten meal is the dehydrated protein stream resulting from starch separation in corn wet milling, containing a minimum of 60% total protein (p. 1163/Introduction).  Mannaheim et al. disclose, that to enhance the utilization of corn proteins in human food product, enzyme hydrolysis is applied to modify certain functional properties including solubility and foaming (Abstract, p. 1163/Introduction). 
Given Ciba-Geigy disclose a process wherein the protein in an unmalted grain, i.e. corn is enzymatically hydrolyzed and the starch is broken down into fermentable components, since Mannheim et al. disclose corn gluten meal is a high protein component obtained from corn, i.e. minimum of 60% total protein whose functionality is modified by enzyme hydrolysis and, as evidenced by Feedinamic, comprises about 17% starch (dry basis), it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to have used any unmalted grain type, including corn gluten meal, in the process of Ciba-Geigy to obtain the disclosed fermented beverage, beer.     
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
Applicant notes that claim 1 has been amended to require “wherein no enzymes are added to the fermentable medium.”  Applicants submit “Ciba-Geigy describes a process for the production of beer wort using unmalted grain, with the aid of added enzymes, and to beer wort product thereby.”  Applicants explain “Ciba Geigy describe a process that involves the in situ generation of an enzymatically hydrolyzed vegetable protein during the fermentation of a fermentable medium to produce a fermented beverage.”  
In this case Ciba Geigy disclose added a preparation of enzyme to the mash.  The production of enzymatically hydrolyzed protein occurs prior to fermentation and not during fermentation. 
Applicants are directed to the rejection of claims 1-15 and 20 under 35 U.S.C. 112 (a) and (b) set forth above.  In this case, there is no evidence the enzymatically hydrolyzed vegetable protein of the present invention is “free” of enzyme when added to a fermentable medium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759